June 11.   1956


Hon. Travis D. Shelton                  Oplnlon No. S-201
Dlstrlct Attorney
Lubbock, Texas                          Be: Ad valorem tax     exemption
                                            shhxs of V.FiW.    ‘during all
                                            or a part of the   year  1955,
                                            aader Section 20    of Artlcle
                                            7150, V.C.S.. as   added by the
Dear Mr.    Shelton:                        54th LegMature.     May 20, 1955.

          The 54th Legislature  by Chapter 271 amended Article 7150.
Vernon's Clvll Statutes, by adding a new se&on  deslgaated as Section
20.  This new section provfdes:

              ‘Heresfter all buildings. together wltb the lands
       belonging ta and .occupled by such organizations known
       as l&e American Legion, American Veterans of World
       War II.. Yeterans of Fonlga      Wars of the Unltcd States,
       Dlsablad American Veterans. Jewish War Veterans and
       Qtholic War Veterans. or any non-profit organizatfon
       chartered or incorporated ander the Texas Statutes for
       the purpose of preserving     hlstorfcal buildings, sites and
       landmarks, not leased or otherw se used with a view to
       profit, shall be exempt from tax & OP la this State.      Pro-
       vlded. howevdr. that no organization Usted by -the Attorney
       General of .th United States or the Secretary of State of
       this State ‘as sabversive shall be eatitled to exemption
       from taxatloa under the laws of this State.’

This   amendment became     effective   May 20.    1955.

           You reqaest our oplalon as to whether the Labbock Post
of the Veterans of Foreign Wars of the United States 1s liable for
I955 ad valorem taxes, and If so, as to what portlon of the year.

           The Legislature  1s powerless to exempt property from
taxation la the abseace of speclflc authority coatalned la our Coastl-
tution.  Section 2, Article VIII, of our Constitution provides, La part:

             *The Legislature    may; by general laws. exempt from
       taxation . . . Instltutl~ns of purely public charity. . ..”
Hon. Travis    D. Shelton, page 2 (S-201)



           In pursuance to the authority delegated to lt by the above
quoted portion of Section 2. Article VIII, the Legislature in 1907
exempted from ad valorem taxation institutions of purely public
charity in the following language:

            -All buildings belonging to institutions of purely
     public charity, together with the lends belonging to
     aad occupied by sach institutions not leased or othcr-
     wise used with a vlcw to profit, unless such rents and
     profits and all money6 aad credits arc appropriated by
     such institutions solely to Su6taia such institutions aad
     for the benefit of *     sick and disabied members ‘and
     their families and the burial of the same, or for the
     maintaaaace of persons whea unable to provide for
     tbamselves.    whathar such persons arc members of
     sach ,&6titatioas or not.    An iastltutioa of purely pub-
     lic charity undar this artlek    is one wbkh dispeases
     Lts aid to its members aad others in sickness or dls-
     tress, or at :dcath.. withoot regsrd to poverty of riches
     of the recipient. aLs0 wbea the funds, property and
     assets of such institutions are placed and bound by
     Lts laws ‘to relieve, aid and admiaLster in any way to
     tha relkf of Its members when la wsnt, sickness and
     distress,   and providehomes    for its halpless and
     dapeadeat membara and to educate and maintain the
     orphans of its deceased members or other persons.*

This provfsioa   is codified   as Section   7, ArtMe   7150.

           Ths Supreme Court of .Tex& tn City of Houston v.
Scottish RCte, Benevolent Ass’a.     111 Tax, 191 Zm S . W . 978 ( 1921)s
h coastruing th4 above quoted y ctioa 7, h4lh .&at an ktitution
qpblifles a6 one .of .?purely pub1 c charfty’--where   (1). it m&es   no
 aia or profit.. (2) .It accomplishes   ends wholly beaevol4at. and
f3) it benaflts~persoas,    ~bdcf&Lte ia nuadaer d    in per6onaltti46,
by preventing them, through absolute gratuity, from becoming bur-
dens to society aad to the State.

           Under our Corutitution the Legislatare      cannot exempt
the orgaaiaatlon knowa as Veteraas of Forsign Wars of the United
States unless .such organiaatlon Is an inatttution of ‘purely pabllc
charity” as that term is employed in our Coastltutioa.        This being
so, the loc6.i post In quc8tion. if in fact it is an m in6tLtutioa of
purely public charity’.   was exempt from taxation from its inception
by virtue of Section 7 of Article 7150.     If. in fact, the post does
not qualify as an ‘institatloa  of purely public charity’ it is not tax
exempt by virtue of Section 20, which became effective May 20, 195

             Whether an organization Is an Ynstltutton of purely publit
charity’   is a fact questlon which this offlce cannot pass on. The
.




    Hon. TravLs D. Shelton,    page 3 (S-201)



    Tax Assessor-Collector    should ascertala the facts and .make the
    ialtial declsioa.  Of course, after all the facts are definitely
    established, the tax exempt status of the orgaaicatioa then becomes
    a question of law.

               The above readers unnecessary any consideration           of your
    question of tax proration for the year 1955.


                                       SUMMARY

                If the Labbock POSt of the Veterans of Foreign
         Wars, of the United States qualifies as an ‘lastitutloa
         of purely public charity’ as that krm is used in
         SectIon 2, Article VIII. Texas Constitution. and In
         Section 7 of Article 7150. V.C.S..         Its building&, together
         aritE-tlie.‘laads bclongibg tom  .;+d dccdpjed. by It,-.ziot leased
         ok otherwise used wltb a view to ,profit., arc ucmpt from
         6.d valoiem taxation fzom its iacCptiox.. :If not .&a
         ?tititutioa    ‘of plPely: pubiic: cklty”;     .it X$.ibot’t&x
         exe’tipt.

                                     Years   very   truly,

    APPROVED:                        JOHN BEN SHEPPERD
                                     Attorney General
    Mert Staraes
    Reviewer

    J. Arthur Saadlin                BY
    Reviewer

    L. W. Gray
    Special Reviewer

    DavLs Grant
    First Assistant

    John Ben Sheppcrd
    Attorney General

    WVGxs